Campbell, J.,
delivered the opinion of the court.
The plaintiff was not entitled to a recovery of the land on the record before us; for there was not a valid judgment to support the execution under which plaintiff claimed. The transcript of the proceedings before the justice of the peace must show, either by entry of issuance of summons, and return of the officer on it, or by a recital in the judgment, that the court had acquired jurisdiction of the person of the defendant or else the judgment will not uphold an execution. In the transcript it appears that summons was issued January 1, 1887, returnable 7th of January; and on January 7th the case was continued for want of service until 20th of January. There is no hint of an alias summons. The return is : “ Executed the above summons by personal service, January 1%, 1887.” What summons? There being nothing in the transcript to suggest that another was issued, the presumption is strong that none was issued other than the original, and that it was executed after it -was functus oficio, and, if so, the service amounted to nothing. If an alias summons was issued, it should have been noted on his docket by the justice; and there being no entry of such thing, and no recital *141anywhere in tbe record from which to infer it, the presumption must stand that the summons executed was the only one mentioned, and that was of no validity after the day for its return.

Reversed and remanded.